I fully agree with the opinion of Mr. Acting Associate Justice Ramage. Like Mr. Justice Cothran, I construe defendant's request to charge as referring to the wife's conduct prior to the alleged abandonment. In my opinion, the adultery of the wife after the abandonment would not be a defense in prosecution for nonsupport occurring prior to her adultery. *Page 417 
If the Judge had charged the request, it would not have been a charge on the facts. He could have stated that adultery prior to the abandonment was a good defense, so far as failure to support the wife was concerned, just as a Judge might state, in a case where murder is charged, that self-defense, under the law, is a good defense against that charge.
MR. JUSTICE STABLER concurs.